DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-8 and 13 are objected to because of the following informalities:  “the piston” in claim 1 lacks proper antecedent basis in the claim. Claims 2-8 and 13 are objected because they are dependent on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5, 7 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 5, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 7, the phrase "in particular" (lines 2 and 3) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Regarding claim 11, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bauer et al. (US 4,700,610).

Regarding claim 9, Bauer et al. disclose a method for determining an operating state of a fluidic cylinder, wherein a position of a piston 2 is detected by means of a position sensor (9,10), in that a pressure in an interior of the fluidic cylinder is detected by means of a pressure sensor 34, and in that the operating state is determined from the detected position and the detected pressure (see col. 4 lines 26-30 and lines 55-59, the position of the piston along with the force of the pressure medium can be considered an “operating state” because these parameters characterize a state in which the fluidic cylinder is operating).

Regarding claim 11, Bauer et al. disclose that an error state is recognized from the operating state (see col. 5 lines 3-9, the pressure forces measured as part of the operating state are used to detect a disturbance signal which can be considered an “error state”), in that a position change is related to a pressure change (position change is necessarily related to pressure change in some way), in particular wherein a position change without pressure change can indicate an error state (a position change without pressure change could indicate the disturbance or error state in some circumstances).


Regarding claim 12, Bauer et al. disclose a fluidic cylinder 1 having a piston 2 movable by fluid and having a position sensor (9,10) for detecting the position of the piston, wherein the fluidic cylinder has a pressure sensor 34 for detecting the pressure within the fluid (see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,700,610).

Regarding claim 1, Bauer et al. disclose a sensor unit for a fluidic cylinder 1 having a base carrier 4, and having a position sensor 9,10 for detecting a position of a piston 2, wherein the sensor unit has a pressure sensor 34 for detecting a pressure in an interior 15 of the cylinder (see Fig. 3).
Bauer et al. do not explicitly state that the base carrier has a circumferential seal formed thereon so that an interior of the fluidic cylinder is sealable, but Bauer et al. do state that the base carrier 4 closes the end of the cylinder (col. 3 lines 15-16). One of ordinary skill in the art would have known that the base carrier 4 of Bauer et al. must be sealed to the cylinder around its circumference in order for the cylinder and piston to operate correctly with fluid pressure. Therefore, it would have been obvious to one of ordinary skill in the art to include a circumferential seal on the base carrier to seal the interior of the fluidic cylinder, because this is the only way that the cylinder piston can properly function with fluid pressure.

Regarding claim 8, Bauer et al. disclose that the base carrier has an evaluation unit 18, in which the sensor values are detected, outside the interior (Fig. 3 and col. 3 lines 26-35).


Regarding claim 13, Bauer et al. disclose the fluidic cylinder of claim 12, as set forth above, and also being designed to carry out the method of claim 9 (see rejections of claim 12 and 9 above). Bauer et al. also teach the fluidic cylinder having a sensor unit as claimed in claim 1 as set forth above, except Bauer et al. do not explicitly state that the base carrier has a circumferential seal formed thereon so that an interior of the fluidic cylinder is sealable. Bauer et al. do state that the base carrier 4 closes the end of the cylinder (col. 3 lines 15-16). One of ordinary skill in the art would have known that the base carrier 4 of Bauer et al. must be sealed to the cylinder around its circumference in order for the cylinder and piston to operate correctly with fluid pressure. Therefore, it would have been obvious to one of ordinary skill in the art to include a circumferential seal on the base carrier to seal the interior of the fluidic cylinder, because this is the only way that the cylinder piston can properly function with fluid pressure.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,700,610) in view of Chen et al. (US 2019/0257327).

Regarding claim 2, Bauer et al. do disclose that the position sensor is arranged in the interior of the cylinder (see Fig. 3, sensor rod 9 is inside cylinder). Bauer et al. do not disclose the pressure sensor 34 being in the interior. Chen et al. teach a fluidic cylinder that includes pressure sensor 46 and a piston position sensor 48, and wherein the sensors are located in the interior of the fluidic cylinder 10 (see par. 0020). It would have been obvious to one of ordinary skill in the art to locate the pressure sensor of Bauer et al. in the interior of the cylinder, as taught by Chen et al., because it provides for a more compact apparatus.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,700,610) in view of Russell, Jr. (US 3,973,472).

Regarding claim 5, Bauer et al. are silent as to how the base carrier is attached to the fluidic cylinder. Russell teaches attaching an end part base 55 to a fluidic cylinder 46 by using a groove on the base part with which a grub screw (at 77) can engage (see Fig. 2). It would have been obvious to one of ordinary skill in the art to use the groove and grub screw fastening method taught by Russell in the sensor unit of Bauer et al. to fasten the base carrier to the fluidic cylinder, because it provides a convenient way to ensure the base carrier stays firmly secured to the cylinder.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,700,610) in view of Abrams (US 1,870,188).

Regarding claim 6, Bauer et al. are silent as to how the base carrier is attached to the fluidic cylinder. Abrams teaches attaching a base end cap 10 to a cylinder 4 by using external thread 12 on the base end cap so that it can be screwed into an internal thread inside the cylinder (see Fig. 1). It would have been obvious to one of ordinary skill in the art to use the threading as taught by Abrams, in order to attach the base carrier of Bauer et al., because it provides a convenient way to ensure the base carrier stays firmly secured to the cylinder.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 4,700,610) in view of Albright et al. (US 2005/0081710).

Regarding claim 7, Bauer et al. disclose that the position sensor (9,10) is designed to detect a relative movement between piston 2 and base carrier 4 (see Fig. 3 and col. 4 lines 26-30). Bauer et al. is silent as to what type of sensing is used and therefore does not teach the sending being by ultrasound, magnetostriction, or induction. Albright et al. disclose sensing a position of a piston 20 as the distance between the piston and a base carrier 14, and wherein the sensing is done by magnetostriction (par. 0033). It would have been obvious to use a magnetostriction type sensor as taught by Albright et al., as the sensor in Bauer et al., because it can be substituted in a known way by being used in the same way it is installed in Albright; furthermore, this substitution would yield only predictable results because it would function and fit in exactly the same way it does in Albright and fulfil the same purpose of measuring piston position.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 and 4 would be allowable if rewritten to overcome objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/           Primary Examiner, Art Unit 2861